DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (2002/0157897) in view of AAPA (Applicant’s Admitted Prior Art, Specification, Page 1, lines13-17) and Lee (2012/0224998).
	With respect to claim 1, Hoffmann teaches a device (Figure 2, #1) for controlling an exhaust sound of a vehicle, comprising: a sound tunnel (10) mounted near an exhaust pipe and exhaust system (8) so as to transmit exhaust sound to an interior (2) of the vehicle; a sound introduction hole (defined by hole accommodating absorption material #25) formed in the sound tunnel (10); and an absorption material (5) mounted in the sound tunnel (10) so as to clog the sound introduction hole, the absorption material functioning to reduce high-frequency noise ([0022]).
	Hoffmann fails to explicitly teach wherein the exhaust system includes a muffler, and wherein the sound absorption material is a catalytic assembly mounted in the sound tunnel so as to clog the sound introduction hole, the catalytic assembly functioning to reduce high-frequency noise and to filter exhaust gas.
	AAPA teaches wherein it is known to provide exhaust pipes of a similar vehicle exhaust system with mufflers (Specification, Page 1, lines13-17) for the purpose of reducing exhaust noise caused by differences between exhaust pressure and atmospheric pressure. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hofmann, with the apparatus of AAPA so as to reduce exhaust noise caused by differences between exhaust pressure and atmospheric pressure.
	Lee teaches a catalytic filter (Figure 5, #62) for use in an exhaust system that functions to absorb noise in addition to filtering exhaust gas ([0060]), which when combined with sound absorbing material #25 of Hoffman, teaches wherein the sound absorption material is a catalytic assembly (Lee, #62) mounted in the sound tunnel so as to clog the sound introduction hole (when combined), the catalytic assembly (62) functioning to reduce high-frequency noise and to filter exhaust gas (0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hofmann as modified, with the apparatus of Lee so as to provide a material contacting the exhaust which functions to both absorb noise, as well as filter or denitrify the exhaust gas flowing therethrough.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to device for controlling exhaust sounds of vehicle are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837